I am not able to agree with the majority of the Court in affirming the order appealed from. The demurrer was sustained because the complainant did not allege that he himself was entitled to the office and therefore was not qualified to maintain an action to oust the defendant from office. The law permits any "person who has a special interest in the action," to bring an action. I think any citizen or taxpayer has a special interest in having the affairs of government, whether state or local administered by citizens of the United States. The defendant in this action is an alien — a citizen of Great Britain, and not qualified to hold any public office in this country. I do not see how he could take the oath of office without knowingly committing perjury, and I think the state's attorney was derelict, to the last degree, in the performance of the duties of his office when he refused plaintiff's request to prosecute this action. He could and should have been compelled by mandamus to have brought the action when requested so to do.